DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a communication dated 6/3/2022 in which claim 1 is pending in the application.  Preliminary amendment dated 6/21/2022 has been filed and entered in which claim 1 has been canceled and new claims 2-21 have been added.  Thus, the claims 2-21 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of sending a trade order to the market center without significantly more. 
Examiner has identified claim 2 as the claim that represents the claimed invention presented in independent claims 2, 14, and 20.
Claim 2 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 2 recites a series of steps, e.g., controlling, by at least one processor: determining that a plurality of different trading products being electronically traded among a plurality of computers via a communication network are related to but different from a first trading product, in which a quantity of the first trading product is determined to be substantially equivalent to a quantity of each of the plurality of different trading products; receiving, over the communication network, from a remote computing device of at least one market center, market data related to the first trading product and the plurality of different trading products; determining based at least in part on the market data, a composite value for the first trading product and the plurality of different trading products; automatically, generating, based on the composite value, at least one constituent trading order that is configured to satisfy at least a portion of a composite trading order determined from the composite value; and transmitting, over the communication network, on behalf of a trader, the at least one constituent trading order to the at least one market center.  These limitations describe the abstract idea of sending a trade order to the market center, which correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature.  The additional elements of one processor, electronically, a plurality of computers, a communication network, and a remote computing device do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 2 recites an abstract idea (Step 2A, Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional elements of one processor, electronically, a plurality of computers, a communication network, and a remote computing device result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of one processor, electronically, a plurality of computers, a communication network, and a remote computing device are all recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitation (with the exception of italicized limitations) of receiving, over the communication network, from a remote computing device of at least one market center, market data related to the first trading product and the plurality of different trading products amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The additional limitations are no more than mere instructions to apply the exception using a generic computer element.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 2 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of one processor, electronically, a plurality of computers, a communication network, and a remote computing device result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of one processor, electronically, a plurality of computers, a communication network, and a remote computing device are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The specification describes the additional limitation of receiving to be using a general purpose computer and the court decisions cited in MPEP 2106.05(d)(II) indicate that receiving information is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (Versata Dev. Group, Inc. v. SAP A,., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cor. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 2 is not patent eligible.
	Similar arguments can be extended to other independent claims 14 and 20 and hence claims 14 and 20 are rejected on similar grounds as claim 2.
Dependent claims 3-13, 15-19, and 21 further define the abstract idea that is present in their respective independent claims 2 and 14, thus correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3-13, 15-19, and 21 are directed to an abstract idea.  Thus, the claims 2-21 are not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-66 of U.S. Patent No. 7,921,056; claims 1-124 of U.S. Patent No. 7,711,640; claims 1-180 of U.S. Patent No. 7,873,565; claims 1-25 of U.S. Patent No. 8,494,952; and claims 1-26 of U.S. Patent No. 10,692,142.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to processing a composite trading order (highlighted in bold in the table below).

Instant Application
US Patent No. 7,921,056
US Patent No. 7,711,640
2. An apparatus for processing a composite trading order, comprising: at least one processor; and at least one memory in electronic communication with a display device and having instructions stored thereon which, when executed by the at least one processor, direct the at least one processor to: receive, over a communication network, a first trading order for a first quantity of a first financial instrument from a first trading participant; automatically responsive to receiving the first trading order, cause, by transmission of display information over the communication network, display, on a graphical user interface of the display device, of a composite value representing a weighted quantity of a plurality of financial instruments, the plurality of financial instruments comprising at least a second financial instrument that is different from the first financial instrument; determine a composite trading order that, when filled, would substantially satisfy the first trading order, wherein: the composite trading order is associated with an amount that is equal to at least a portion of the composite value; and the composite trading order comprises a plurality of constituent trading orders for the plurality of financial instruments that are configured to, if filled, collectively substantially satisfy the composite trading order, in which at least one of the constituent trading orders comprises an order for a second quantity of the second financial instrument that is different from the first financial instrument; cause the at least one constituent trading order to be transmitted, over the communication network, to at least one market center; and automatically responsive to receiving to current trading conditions information in one or more market centers over the communication network, cause, by transmission of updated display information over the communication network, updating of the graphical user interface of the display device to display an updated composite value according to the current trading conditions in the one or more market centers.










1. An apparatus, comprising: a processor; and a memory, communicatively coupled to the processor, storing instructions that, when executed, cause the processor to: receive a first trading order for a first quantity of a first trading product from a trader; identify one or more trading products other than the first trading product, wherein identifying the one or more trading products comprises, for each trading product of the one or more trading products, determining that a respective quantity of the trading product is substantially equivalent to a quantity of the first trading product; receive market data from one or more market centers, wherein the market data relates to at least the one or more trading products; determine, based at least in part on the market data and the one or more trading products, a composite value, wherein the composite value comprises an aggregated quantity of at least one trading product of the one or more trading products, and wherein the aggregated quantity is substantially equivalent to another quantity of the first trading product; perform at least one of: receiving, from the trader, a composite trading order for at least a portion of the composite value; and generating the composite trading order; determine, based at least in part on the composite trading order, one or more constituent trading orders, wherein the one or more constituent trading orders are configured to, if filled, satisfy the composite trading order; submit, on behalf of the trader, the one or more constituent trading orders to the one or more market centers; monitor whether the one or more constituent trading orders are filled successfully in the one or more market centers; determine that at least one constituent trading order of the one or more constituent trading orders was not filled successfully within a configurable time period; and determine one or more new constituent trading orders, wherein the one or more new constituent trading orders are configured to be substantially equivalent to an unfilled portion of the at least one constituent trading order.
1. An apparatus, comprising: a processor; and a memory, communicatively coupled to the processor, storing instructions that, when executed, cause the processor to: receive a first trading order for a first quantity of a first trading product from a first trader; determine that a particular quantity of the first trading product is available for trade in one or more market centers; determine that the particular quantity of the first trading product is insufficient to fill the first trading order for the first quantity of the first trading product; identify a plurality of trading products, wherein the plurality of trading products comprises the first trading product, and wherein identifying the plurality of trading products comprises, for each trading product of the plurality of trading products other than the first trading product, determining that a respective quantity of the trading product is substantially equivalent to a quantity of the first trading product; receive market data from the one or more market centers, wherein the market data relates to the plurality of trading products; determine, based at least in part on the market data and the plurality of trading products, a composite value, wherein the composite value comprises: a weighted quantity of at least one trading product of the plurality of trading products other than the first trading product; and the particular quantity of the first trading product; and wherein determining the composite value comprises: determining the weighted quantity of the at least some of the plurality of trading products other than the first trading product by summing together one or more weighted quantities of one or more trading products of the plurality of the trading products other than the first trading product; and summing the particular quantity of the first trading product and the weighted quantity; perform at least one of: receiving, from the first trader, a composite trading order for at least a portion of the composite value; and generating the composite trading order; determine, based at least in part on the composite trading order, one or more constituent trading orders, wherein the one or more constituent trading orders are configured to, if filled, combine to satisfy the composite trading order, and wherein at least two of identifying the plurality of trading products, determining the composite value, and determining the one or more constituent trading orders, are based at least in part on one or more stored preferences of the first trader; transmit, on behalf of the first trader, the one or more constituent trading orders to the one or more market centers; monitor whether the one or more constituent trading orders are filled successfully in the one or more market centers; determine that at least one constituent trading order of the one or more constituent trading orders was not filled successfully within a configurable time period; and determine one or more new constituent trading orders, wherein the one or more new constituent trading orders are configured to be substantially equivalent to an unfilled portion of the at least one constituent trading order.



Instant Application
US Patent No. 7,873,565
US Patent No. 8,494,952
2. An apparatus for processing a composite trading order, comprising: at least one processor; and at least one memory in electronic communication with a display device and having instructions stored thereon which, when executed by the at least one processor, direct the at least one processor to: receive, over a communication network, a first trading order for a first quantity of a first financial instrument from a first trading participant; automatically responsive to receiving the first trading order, cause, by transmission of display information over the communication network, display, on a graphical user interface of the display device, of a composite value representing a weighted quantity of a plurality of financial instruments, the plurality of financial instruments comprising at least a second financial instrument that is different from the first financial instrument; determine a composite trading order that, when filled, would substantially satisfy the first trading order, wherein: the composite trading order is associated with an amount that is equal to at least a portion of the composite value; and the composite trading order comprises a plurality of constituent trading orders for the plurality of financial instruments that are configured to, if filled, collectively substantially satisfy the composite trading order, in which at least one of the constituent trading orders comprises an order for a second quantity of the second financial instrument that is different from the first financial instrument; cause the at least one constituent trading order to be transmitted, over the communication network, to at least one market center; and automatically responsive to receiving to current trading conditions information in one or more market centers over the communication network, cause, by transmission of updated display information over the communication network, updating of the graphical user interface of the display device to display an updated composite value according to the current trading conditions in the one or more market centers.










1. An apparatus, comprising: a processor; and a memory, wherein the memory stores instructions that, when executed, cause the processor to: identify a plurality of different trading products, wherein the plurality of different trading products comprises a first trading product, and wherein identifying the plurality of different trading products comprises, for each trading product of the plurality of different trading products other than the first trading product, determining that a respective quantity of the trading product is substantially equivalent to a quantity of the first trading product; receive market data from one or more market centers, wherein the market data relates to the plurality of different trading products; determine, based at least in part on the market data and the plurality of different trading products, a composite value, wherein determining the composite value comprises: determining one or more respective weighted quantities of one or more trading products of the plurality of different trading products other than the first trading product; and summing a particular quantity of the first trading product and the one or more respective weighted quantities; perform at least one of: receiving, from a trader, a composite trading order for at least a portion of the composite value; and generating the composite trading order; and determine, based at least in part on the composite trading order, one or more constituent trading orders, wherein the one or more constituent trading orders are configured to, if filled, combine to satisfy the composite trading order; and transmit, on behalf of the trader, the one or more constituent trading orders to the one or more market centers.
1.  A method comprising: receiving, by at least one computing device, a trading order that comprises a first quantity of a first financial instrument; determining, by the at least one computing device, that at least one market center comprises insufficient liquidity to fill the first quantity of the trading order; identifying, by the at least one computing device, a plurality of financial instruments that are different from the first financial instrument, in which the act of identifying comprises identifying one or more of the plurality of financial instruments based at least in part on a first stored trader preference that the identified one or more of the plurality of financial instruments be associated with a yield spread that satisfies a configurable threshold; receiving, by the at least one computing device, market data from at least one market center, wherein the market data relates to the plurality of financial instruments; generating, by the at least one computing device, at least one constituent trading order for at least one of the plurality of financial instruments, in which the at least one constituent trading order is configured to, if filled, satisfy at least a portion of the trading order; transmitting, by the at least one computing device, at least one of the at least one constituent trading order to at least one market center.


Instant Application
US Patent No. 10,692,142
2. An apparatus for processing a composite trading order, comprising: at least one processor; and at least one memory in electronic communication with a display device and having instructions stored thereon which, when executed by the at least one processor, direct the at least one processor to: receive, over a communication network, a first trading order for a first quantity of a first financial instrument from a first trading participant; automatically responsive to receiving the first trading order, cause, by transmission of display information over the communication network, display, on a graphical user interface of the display device, of a composite value representing a weighted quantity of a plurality of financial instruments, the plurality of financial instruments comprising at least a second financial instrument that is different from the first financial instrument; determine a composite trading order that, when filled, would substantially satisfy the first trading order, wherein: the composite trading order is associated with an amount that is equal to at least a portion of the composite value; and the composite trading order comprises a plurality of constituent trading orders for the plurality of financial instruments that are configured to, if filled, collectively substantially satisfy the composite trading order, in which at least one of the constituent trading orders comprises an order for a second quantity of the second financial instrument that is different from the first financial instrument; cause the at least one constituent trading order to be transmitted, over the communication network, to at least one market center; and automatically responsive to receiving to current trading conditions information in one or more market centers over the communication network, cause, by transmission of updated display information over the communication network, updating of the graphical user interface of the display device to display an updated composite value according to the current trading conditions in the one or more market centers.










1. A method comprising: determining by at least one computer processor that a plurality of different trading products being electronically traded among a plurality of computers via a communications network are related to but different from a first trading product, in which a quantity of the first trading product is determined to be substantially equivalent to a quantity of each of the plurality of trading products; receiving, from a remote device by at least one computer processor in electronic communication with the remote device via an electronic communications network, market data from at least one market center, in which the market data relates to the first trading product and the plurality of different trading products; determining, by at least one computer processor, based at least in part on the market data, a composite value for the first trading product and the plurality of different trading products; generating, by at least one computer processor, based on the composite value, a composite trading order; determining, by at least one computer processor, based on the composite trading order, at least one constituent trading order that is configured to satisfy at least a portion of the composite trading order, and transmitting, by at least one computer processor on behalf of the trader, the at least one constituent trading order to the at least one market center.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAJESH KHATTAR
Primary Examiner
Art Unit 3693



/RAJESH KHATTAR/Primary Examiner, Art Unit 3693